  4:20-cv-01674-DCC-TER         Date Filed 01/27/21    Entry Number 41      Page 1 of 3




                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF SOUTH CAROLINA
                              FLORENCE DIVISION

Eugene White,                     )              Case No. 4:20-cv-01674-DCC-TER
                                  )
                    Plaintiff,    )
                                  )
v.                                )                         ORDER
                                  )
                                  )
Officer Clarke and Doctor Jacobs, )
                                  )
                    Defendants.   )
________________________________ )

      This matter is before the Court upon Plaintiff’s amended complaint alleging

violations of his civil rights pursuant to 42 U.S.C. § 1983. ECF No. 10. In accordance

with 28 U.S.C. § 636(b) and Local Civil Rule 73.02(B)(2) (D.S.C.), this matter was referred

to United States Magistrate Judge Thomas E. Rogers, III, for pre-trial proceedings and a

Report and Recommendation (“Report”). On July 9, 2020, Officer Clarke filed a motion

to dismiss. ECF No. 17. Plaintiff filed responses in opposition. ECF Nos. 23, 24. On

November 19, 2020, the Magistrate Judge issued a Report recommending that the motion

be granted as to the claims against Officer Clarke in his official capacity. ECF No. 34.

The Magistrate Judge advised Plaintiff of the procedures and requirements for filing

objections to the Report and the serious consequences if he failed to do so. Plaintiff has

not filed objections to the Report and the time to do so has lapsed.

      On July 22, 2020, Doctor Jacobs filed a motion to dismiss. ECF No. 25. The

Magistrate Judge issued an order pursuant to Roseboro v. Garrison, 528 F.2d 309 (4th
   4:20-cv-01674-DCC-TER         Date Filed 01/27/21    Entry Number 41      Page 2 of 3




Cir.1975), advising Plaintiff of the summary judgment/dismissal procedure and the

possible consequences if he failed to respond adequately. ECF No. 27. Despite this

explanation, Plaintiff has not responded to the motion. On November 19, 2020, the

Magistrate Judge issued a Report recommending that this case be dismissed as to Dr.

Jacobs pursuant to Federal Rule of Civil Procedure 41(b) for failure to prosecute or, in

the alternative, that the motion to dismiss be granted as to the claims against Dr. Jacobs.

ECF No. 32. The Magistrate Judge advised Plaintiff of the procedures and requirements

for filing objections to the Report and the serious consequences if he failed to do so.

Plaintiff did not file objections to the Report and the time to do so has lapsed.

       The Magistrate Judge makes only a recommendation to this Court.                 The

recommendation has no presumptive weight, and the responsibility to make a final

determination remains with the Court. See Mathews v. Weber, 423 U.S. 261 (1976). The

Court is charged with making a de novo determination of any portion of the Report of the

Magistrate Judge to which a specific objection is made. The Court may accept, reject, or

modify, in whole or in part, the recommendation made by the Magistrate Judge or

recommit the matter to the Magistrate Judge with instructions. See 28 U.S.C. § 636(b).

The Court will review the Report only for clear error in the absence of an objection. See

Diamond v. Colonial Life & Accident Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005) (stating

that “in the absence of timely filed objection, a district court need not conduct a de novo

review, but instead must only satisfy itself that there is no clear error on the face of the

record in order to accept the recommendation.” (citation omitted)).
   4:20-cv-01674-DCC-TER         Date Filed 01/27/21   Entry Number 41      Page 3 of 3




       As stated above, Plaintiff has not objected to the Magistrate Judge’s Report.

Accordingly, after considering the record in this case, the applicable law, and the Reports

of the Magistrate Judge, the Court finds no clear error and agrees with the

recommendations of the Magistrate Judge. This action is DISMISSED with prejudice

pursuant to Federal Rule of Civil Procedure 41(b) as to Plaintiff’s claims against Dr.

Jacobs.1 Officer Clarke’s motion to dismiss [17] is GRANTED and the claims against him

in his official capacity are dismissed.

       IT IS SO ORDERED.

                                                        s/ Donald C. Coggins, Jr.
                                                        United States District Judge
January 27, 2021
Spartanburg, South Carolina




       1
           Dr. Jacob’s motion to dismiss [25] is FOUND as MOOT.
